*107RESOLUCIÓN
Del escrito sometido por el Ledo. José A. García Ortiz el 23 de febrero de 1996, denominado Moción en Auxilio, y sus anejos, surge la copia de una carta del quejoso Cristó-bal Albino en la cual le manifiesta al Procurador General que ha quedado satisfecho con lo convenido, debidamente resarcido, y que no tiene interés de clase alguna en conti-nuar con la querella. Además, aparece que se archivó por desistimiento la acción judicial contra el abogado referido.
En estas circunstancias, el Tribunal estima que procede reinstalar al Ledo. José A. García Ortiz al ejercicio de la profesión.
Queda apercibido del cumplimiento estricto en el futuro con nuestras órdenes y con los requerimientos del Procu-rador General de Puerto Rico.

Publíquese, notifíquese por escrito y por vía telefónica.

Lo acordó el Tribunal y certifica el señor Secretario General. La Juez Asociada Señora Naveira de Rodón no intervino.
(Fdo.) Francisco R. Agrait Liado Secretario General